EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Allowable Subject Matter

Claims 1, 3-6 and 10-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1 and 10, Hirano discloses an imprint apparatus (Fig.1) / a method of setting an imprinting condition (paragraph [0001]) for forming a pattern of an imprint material on a shot area of a substrate by using a mold having a pattern region (as shown in Fig. 2, 15 and 16), the imprint apparatus comprising: 
a first irradiation unit (11) that irradiates the substrate (1) with irradiation light (as shown in Fig. 1) capable of solidifying the imprint material (paragraph [0053] teaches dose control); and 
a control unit (400) that sets an imprint condition for forming the pattern of the imprint material so as to reduce at least one of an extrusion of the imprint material from the shot area and an unfilling of the imprint material occurring in the shot area on the basis of results of detecting (26) at least one of the extrusion and the unfilling of the imprint material obtained by detecting the pattern of the imprint material formed on the substrate (paragraphs [0095]-[0096], [0109]-[0110] teaches unfilled regions and protrusions corrections of the outer edge of the shot regions),
wherein the imprint condition is one of irradiation timing of the irradiation light emitted onto the substrate and irradiation intensity of the irradiation light, the irradiation timing and the irradiation intensity of the irradiation light being determined for each of a plurality of irradiation regions set in the shot area (Hirano teaches dynamically controlling the process recipe to update for exposure dose (paragraph [0053])  and timing period of curing (paragraph [0138]) of the imprint condition of a plurality of shot regions having different shapes (paragraph [0059])).
Mikami discloses using an imprint apparatus (Fig. 1) comprising a second irradiation unit (52) configured to irradiate the substrate with selective irradiation light having intensity distribution over a region along a periphery of a shot area of the substrate and capable of increasing viscosity of the imprint material (as shown in Figs. 2-5, see also paragraphs [0024]-[0031]).
However, the combination of Hirano and Mikami does not teach a control unit that controls light irradiation on the shot area of the substrate by the first irradiation unit and the second irradiation unit wherein the control unit performs control to set an irradiation condition of the second irradiation unit used for irradiating a second shot area of the substrate that is different from a first shot area of the substrate with the selective irradiation light based on a detection result obtained by detecting the first shot area in which a pattern is formed and including at least one of information of an extrusion of the imprint material and an unfilling of the imprint material, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of the combination of Hirano and Mikami such that the control unit performs control to set an irradiation condition of the second irradiation unit used for irradiating a second shot area of the substrate that is different from a first shot area of the substrate with the selective irradiation light based on a detection result obtained by detecting the first shot area in which a pattern is formed and including at least one of information of an extrusion of the imprint material and an unfilling of the imprint material.
Accordingly, the prior art fails to teach or fairly suggest an imprint apparatus / a method of setting an imprinting condition for forming a pattern of an imprint material on a shot area of a substrate by using a mold having a pattern region requiring “a control unit that controls light irradiation on the shot area of the substrate by the first irradiation unit and the second irradiation unit wherein the control unit performs control to set an irradiation condition of the second irradiation unit used for irradiating a second shot area of the substrate that is different from a first shot area of the substrate with the selective irradiation light based on a detection result obtained by detecting the first shot area in which a pattern is formed and including at least one of information of an extrusion of the imprint material and an unfilling of the imprint material”, in the combination required by the claims.

Claims 3-6 and 11-20 are allowable by virtue of their dependency on claims 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamashita [US 2020/0341368 A1]
Fujimoto [US 2021/0245404 A1]
 	Sato [US 2017/0023857 A1]
	Koide et al. [US 2020/0333704 A1]
	Hosaka [US 2016/0320716 A1]
	Furutono [US 2013/0078821 A1]
	Harayama [US 2018/0154559 A1]
	Sato [US 2020/0387067 A1]
	Hayashi et al. [US 2020/0223126 A1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882